Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is greater than 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities: the use of parentheses, i.e., “(mass)”, in the claim language gives the appearance that the enclosed language is optional. It is advised that the parentheses are removed. Appropriate correction is required. 
Claims 1-5 are objected to because of the following informalities:  
Claim 1: delete the “.” on line 14 after “10°C.” and “40°C.”
Claim 2, line 1: amend “A semi-solidification casting method” to “The semi-solidification casting method”
Claim 3, line 1: amend “A semi-solidification casting method” to “The semi-solidification casting method”
Claim 4, line 1: amend “A semi-solidification casting method” to “The semi-solidification casting method”
Claim 5, line 1: amend “A semi-solidification casting method” to “The semi-solidification casting method”
Claim 5, line 7: amend “colling” to “cooling”
Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Haruki Itofuji et al. Non-Chill Mold Casting of Spheroidal Graphite Iron, Japanese Foundry Engineering Society, Reports of the 166th JFS Meeting, 01 May 2015 (hereinafter “Haruki”) in view of Ohtake et al. (US 2004/0250927 A1, hereinafter “Ohtake”).

The Examiner has provided a translation of Haruki. The citation of the prior art in this rejection refers to the machine translation. It is also noted that when utilizing JP 2004-223608, the disclosures of the reference are based on US 2004/0250927 A1 which is an English language equivalent of the reference. Therefore, the column and line numbers cited with respect to JP 2004-223608 are found in US 2004/0250927 A1.
	

Regarding claims 1, 2, 3, and 5, Haruki teaches a method of making a mold casting spheroidal graphite iron, where pig iron, Fe-75Si, and Fe-48S are used as raw material and melted in a high-frequency induction furnace (Haruki, “Testing method”). Haruki further teaches after the melting process, the molten metal was superheated to more than 1500°C to reduce oxygen by CO boiling, and then slowly cooled to reduce the natural nitrogen content (Haruki, “Testing method”). Moreover, Haruki teaches a spheroidization process by adding Fe-Si_3Mg in the furnace and grafting, i.e., inoculation, was performed after Mg treatment by adding Fe-75Si alloy to the furnace (Haruki, “Testing method”). Haruki further teaches that after the Mg treatment and inoculation, the consulted specimens were cast into molds (Haruki, “Testing method”). 
Creating the spheroidal cast iron of Haruki corresponds to a semi-solidification casting method for casting a spheroidal graphite cast iron cast product of claim 1 of the present invention. Melting the raw materials in a furnace of Haruki corresponds to a melting step in which a raw material made of cast iron is heated and melted to obtain a molten metal of claim 1 and a step of heating a raw material to obtain a molten metal of claim 5 of the present invention.
Increasing the temperature above 1500°C to reduce the oxygen of Haruki corresponds to a step of heating the molten metal at a certain temperature more than 1500°C and a step of stopping the heating and maintaining the temperature for a certain period of time in order to remove oxygen from the molten metal of claim 5 of the present invention. Slow cooling the molten material to reduce the amount of nitrogen of Haruki corresponds to a step of cooling the molten metal in order to reduce nitrogen in the molten metal of claim 5 of the present invention. 
The spheroidizing treatment Haruki corresponds to a spheroidizing treatment step of spheroidizing the molten metal of claim 1 and a step of spheroidizing treatment of claim 5 of the present invention. Inoculating the molten material of Haruki corresponds to an inoculation step of inoculating the molten metal of claim 1 and a step of inoculation of claim 5 of the present invention. Casting the molten material into a mold of Haruki corresponds to a casting step of claims 1 and 5 of the present invention. 

Regarding adjusting the amount of nitrogen in the molten metal so that amount is 0.9 ppm or less, it would have been obvious to one of ordinary skill in the art to adjust the concentration to less than 0.9ppm of Haruki in order to achieve free casting without chilling (Haruki, “Preface”) due to routine optimization of the spheroidal cast iron. Moreover, the fact that Haruki specifically teaches slow cooling to reduce the amount of natural nitrogen content (Haruki, “Testing method”) would lead one of ordinary skill in the art reduce the amount of nitrogen to less than 0.9ppm as presently claimed.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). MPEP 2144.05.

While Haruki teaches a casting step (Haruki, “Testing method”), Haruki does not explicitly disclose a casting step of pouring the molten metal after inoculation from the pouring port, passing through the runner, and filling the product space through the gate, the pouring being performed at a temperature between (liquidus temperature + 10°C.) and (liquidus line temperature + 40°C.), and the molten metal poured from the pouring port is cooled in the runner and filled at the gate at a temperature within the solid-liquid coexistence temperature region, wherein the cooling rate of the molten metal from the pouring temperature to the liquidus temperature after the pouring is 20°C/sec or more or wherein a temperature in the solid-liquid coexistence temperature region is 1140 to 1170°C. 
With respect to the difference, Ohtake teaches a method of die casting spheroidal graphite cast iron wherein the molten metal is poured into a runner a temperature T, before being sealing in to a cavity once a liquid-solid temperature is reached (Ohtake, [0029] and Figure 1). Ohtake also teaches that the runner, with no heat insulation coating, rapidly dropped in temperature as it flowed into the mold cavity and also had a cooling rate of about 100°C/sec, i.e., Figure 5: the drop in temperature from 1300°C to 1200°C occurred in about a second, (1300°C-1200°C)/1 sec = 100°C/sec (Ohtake, [0044] and Figure 5). Ohtake teaches that the solidification temperature is about 1150°C, which would also correspond to t2 temperature in figure 1 (Ohtake, [0044] and Figure 1).
As Ohtake expressly teaches the casting method the formation of large casting defects which would induce fatigue cracking are suppressed, which in turns increases the fatigue strength (Ohtake, [0068]).
Haruki and Ohtake are analogous art as they are both drawn to a process of making spheroidal graphite cast iron including a melting raw material, spheroidizing treatment, pouring, and casting (Haruki, “Test method”; Ohtake, Figure 1).
In light of the motivation to cast the spheroidal graphite cast iron by pouring through a runner and into a cavity as taught in Ohtake above, it therefore would have been obvious to one of ordinary skill in the art to use the casting process in Haruki in order to suppress the formation of large casting defects and increase the fatigue strength (Ohtake, [0068]), and there by arrive at the present invention. 

The pouring of the molten material of Ohtake being the “T” temperature range as demonstrated in Figure 1, shows that the pouring temperature would be between (liquidus temperature + 10°C.) and (liquidus line temperature + 40°C.) as presently claimed. The cooling rate of Ohtake overlaps with the cooling rate of claim 2 of the present invention. Moreover, given that the solidification temperature is 1150°C, as taught in Ohtake, the solid-liquid coexistence temperature would overlap with the temperature range of claim 3 of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 
	




	

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Haruki Itofuji et al. Non-Chill Mold Casting of Spheroidal Graphite Iron, Japanese Foundry Engineering Society, Reports of the 166th JFS Meeting, 01 May 2015 (hereinafter “Haruki”) in view of Ohtake et al. (US 2004/0250927 A1, hereinafter “Ohtake”) as applied to claim 1 above, and further in view of Takagi et al. (JP 2012-157886A, hereinafter “Takagi”).
The Examiner has provided a machine translation of JP 2012-157886A. The citation of the prior art in this rejection refers to the machine translation.
	
	
Neither Haruki nor Ohtake explicitly disclose wherein after the filling, pressurization is performed.
With respect to the difference, Takagi teaches a low-temperature casting method for casting spheroidal graphite cast iron where after the molten metal has filled the cavity, the entire mold is subjected to a pressurizing step (Takagi, [0032]).
As Takagi expressly teaches the pressurization further refines the matrix structure of the spheroidal graphite cast iron and cools the matrix structure by the mold (Takagi, [0032]).
Haruki, Ohtake, and Takagi are analogous art as they are all drawn to a process of making spheroidal graphite cast iron including a melting raw material, spheroidizing treatment, pouring, and casting (Haruki, “Test method”; Ohtake, Figure 1; Takagi, [0024-0027]).
In light of the motivation to subject the filled mold to a pressurization step as taught in Takagi above, it therefore would have been obvious to one of ordinary skill in the art to add a pressurization step after the casting step of Haruki in view of Ohtake in order to further refine the matrix structure of the spheroidal graphite cast iron and cool the matrix structure by the mold (Takagi, [0032]), and thereby arrive at the present invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738